Title: To Alexander Hamilton from William Munson, 30 September 1793
From: Munson, William
To: Hamilton, Alexander



Collectors office New Haven [Connecticut] Septr 30th. 1793
Sir

I have the honor of Transmitting you the Weekly return by which it will appear that there was Cash in the hands of the Late Collector at the time of his Deccease Agreeable to the Statement of his account


the Sum of
14704
—95¾


and that Since his Decease there has been recived
1549
—32¾


 Total
16254
—28½


Out of which there has been Paid as  pr Weekly return
25
—46 



16288
—82½


Which Sum is in the hands of Mrs Fitch the Widow of the Deceasd.
With respect to the Cash on hand at the time of the Decese of the Late Collector I have no other Knowledg of the Amount than from what appears from his accounts—the Sums which have been paid Sins his Death I have Assisted in Counting which is Deposited in the Care of Mrs. Fitch.
Notwithstanding I have Signed the Weekly return which states the amount of cash on hand yet I do not Conceive that I am to be Considered as accountable for a Single Dollar which may be paid on for bonds as they become Due Unless they Should be Delivrd Into my hands & I thereby become accountable.
The Cash or bonds that may after this Day be received for Duties on Goods Imported &c Untill a new Collector Shall be appointed I Consider myself as being Accountable.
I am sir &c.
